TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00518-CV



                                   James McCoy, Appellant

                                                 v.

 Dale Wainwright, Chairman of the Texas Board of Criminal Justice, and Kenneth Green,
                  Disciplinary Captain of the Michael Unit, Appellees




              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                             NO. D-1-GN-17-003083
             THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due November 19, 2018.             On

appellant’s motions, the time for filing was extended to March 6, 2019. Appellant has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than April 5, 2019.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on March 8, 2019.



Before Chief Justice Rose, Justices Kelly and Smith